Houghton, J. (concurring):
I agree to a reversal of the judgment of conviction herein, but only on the ground that the defendant personally or through his servants committed no act which constituted a crime within the meaning of subdivision K of section 30 of the Liquor Tax Law. [See Consol. Laws, chap. 34 [Laws of 1909, chap. 39], § 30, subd. K, since amd. by Laws 'of 1910, chap; 494.)
If the sending of a circular letter from Kingston in Ulster county to a resident of the town of Andes,, á no-license town, in Delaware county, announcing intoxicating liquors for sale and soliciting the purchase thereof and accepting at Kingston an order therefor constituted a crime, then, I think, such crime could be committed by the defendant through a servant acting in his behalf in the course of the defendant’s business of selling liquor.
The Legislature has the right to regulate the sale of intoxicating liquor and an individual may voluntarily engage in such business if he chooses, and having chosen so to do is responsible even criminally for such violations of the statute as may occur in the course of his business, either through himself or his servant, because the prohibited thing having been done the intent with which it was done is wholly immaterial. One who carries on a business which is subject to statutory regulation is held accountable for any violation of the provisions of the statute in the conduct of .such business without, regard to his knowledge of or consent, to such violation. (2 McClain Crim.. Law, § 1237.)
It is upon such principle that the defendant was held criminally liable for the sale of intoxicating liquor to a minor whom he believed over eighteen years of age, in People v. Werner (174 N. Y. 132), and criminally responsible because his servant, *545contrary to Ms knowledge and directions, screened the windows of his saloon, in. People v. D’Antonio (150 App. Div. 109).
It was no defense to the defendant, therefore, that his servant, in the course of his business, committed the act complained of, even though such acts were without his knowledge and against his express direction.
I do not think, however, that a circular letter praising the goods which the defendant had for sale, and soliciting orders therefor, sent from defendant’s place of business at Kingston to a resident of the town of Andes, m the county of Delaware, wMch town had voted no license, constituted the crime of soliciting an order for intoxicating liquors within the meaning of subdivision K of section 30 of the Liquor Tax Law. What the Legislature intended by the enactment of that section, it seems to me, was to prohibit a personal canvass in a town which had voted no license soliciting the purchase of Mtoxicating liquors. The circulars were mailed at Kingston. In one sense the act was entirely complete on mailing, and that act took place in the county of Ulster.
It is of no moment that a second circular was mailed. If there was any criminal solicitation within the meaning of the statute the crime was committed when the first circular was mailed, and it did not make it any worse crime, or any more of a crime, to send a second circular of the same description or even a more urgent one. If it was a crime for the defendant to send his circular to a resident of the town of Andes, it would equally he a crime for any of the large grocery establishments, for example, like Park & Tilford, to send its catalogue containing price list of liquors for sale to any resident of that town. Merchants advertise in newspapers and magazines for the purpose of obtaining business, and many of them solicit mail orders through such advertisements.
The degree or urgency of the solicitation not being important, and a mere solicitation being enough to constitute the crime, if the defendant violated the statute in mailing Ms circular then liquor dealers who advertise in newspapers and periodicals that they have liquors for sale and solicit mail orders therefor would be equally guilty, provided the periodicals in *546which, their advertisements appear circulate in towns which have voted no license.
I cannot believe the Legislature intended to make such act a crime, and I, therefore, think the defendant committed no crime within the meaning of the law, and that the judgment should be reversed.
Betts, J., concurred.